Citation Nr: 0940702	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a heart disorder 
(congestive heart failure), as secondary to service-connected 
diabetes mellitus.

2.	Entitlement to a higher disability rating for diabetes 
mellitus, initially evaluated at 10 percent from May 13, 2002 
to June 29, 2004, and at 20 percent since June 30, 2004.

3.	Entitlement to a higher disability rating for peripheral 
neuropathy of the right lower extremity associated with 
diabetes mellitus, initially evaluated at 10 percent from 
November 4, 2003 to June 29, 2008, and at 20 percent since 
June 30, 2008.

4.	Entitlement to a higher disability rating for peripheral 
neuropathy of the left lower extremity associated with 
diabetes mellitus, initially evaluated at 10 percent from 
November 4, 2003 to June 29, 2008, and at 20 percent since 
June 30, 2008.

5.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.	Entitlement to a higher disability rating for peripheral 
neuropathy of the right upper extremity associated with 
diabetes mellitus, initially evaluated as noncompensable from 
November 4, 2003 to March 20, 2008, at 20 percent from March 
21, 2008 to June 29, 2008, and at 40 percent since June 30, 
2008.

7.	Entitlement to a higher disability rating for peripheral 
neuropathy of the left upper extremity associated with 
diabetes mellitus, initially evaluated as noncompensable from 
November 4, 2003 to March 20, 2008, at 20 percent from March 
21, 2008 to June 29, 2008, and at 30 percent since June 30, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. The Veteran originally appealed from a September 
2002 RO rating decision that denied claims for service 
connection for diabetes mellitus, PTSD, a heart condition, 
hypertension, and an eye condition. He later withdrew his 
appeal as to claimed hypertension. 38 C.F.R. § 20.204(b). 

Through a December 2003 rating decision, the RO granted 
service connection for diabetes mellitus, with a 10 percent 
rating effective May 13, 2002. The Veteran appealed from the 
initial assigned rating. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999). In August 2004, the RO increased the 
rating assigned for diabetes mellitus from 10 to 20 percent, 
effective June 20, 2004. The claim for a higher evaluation 
even following the August 2004 increase in benefits remains 
on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise).

Also, in a May 2004 rating decision, the RO denied service 
connection for peripheral neuropathy of the upper 
extremities, and granted service connection for peripheral 
neuropathy of both the right lower extremity (with a 
noncompensable rating) and left lower extremity (with a 10 
percent rating). In August 2004, the RO increased the 
assigned rating for peripheral neuropathy of the right lower 
extremity to 10 percent from the effective date of service 
connection. The Veteran later appealed from the initial 
assigned ratings for peripheral neuropathy of the lower 
extremities.

By a November 2004 rating decision, the RO continued the 20 
percent rating for service-connected diabetes mellitus, which 
was redesignated as diabetes mellitus with glaucoma and 
peripheral neuropathy of the upper extremities. This 
constituted recognition of service connection for the claimed 
glaucoma and peripheral neuropathy of the upper extremities. 

The Board remanded this case for further development in 
August 2006, including requesting consideration of separate 
ratings for peripheral neuropathy of the upper extremities. 
Through subsequent rating actions, the RO granted increased 
ratings for peripheral neuropathy of the right and left lower 
extremities of 20 percent, each effective from June 30, 2008. 
Also granted were separate ratings for peripheral neuropathy 
of each upper extremity, with the assigned evaluations as 
reflected above on the title page. The case has since been 
returned to the Board for further appellate review.

The issues of entitlement to service connection for PTSD and 
entitlement to higher ratings for peripheral neuropathy of 
the upper extremities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A heart disorder is not proximately due to or the result 
of the Veteran's service-connected diabetes mellitus.

2.	From May 13, 2002 to June 29, 2004, the Veteran's 
diabetes mellitus was manageable by restricted diet only. 

3.	Since June 30, 2004, diabetes mellitus required insulin 
and restricted diet, but not regulation of activities. 

4.	From November 4, 2003 to June 29, 2008, peripheral 
neuropathy of both right and left lower extremities was no 
more than mild in degree. 

5.	Since June 30, 2008 peripheral neuropathy of both right 
and left lower extremities has been moderately severe in 
degree. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for a heart 
disorder, as secondary to service-connected diabetes 
mellitus, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).

2.	The criteria for a higher rating for diabetes mellitus, 
evaluated at 10 percent from May 13, 2002 to June 29, 2004, 
and at 20 percent since June 30, 2004, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10; 4.119, Diagnostic Code 7913 (2009).

3.	The criteria for an initial rating higher than 10 
percent for peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus from November 4, 
2003 to June 29, 2008 are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic 
Code 8520 (2009).

4.	The criteria are met for a 40 percent rating for 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus since June 30, 2008. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.124a, Diagnostic Code 8520 (2009).

5.	The criteria for an initial rating higher than 10 
percent for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus from November 4, 2003 to 
June 29, 2008 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 
8520 (2009).

6.	The criteria are met for a 40 percent rating for 
peripheral neuropathy of the left lower extremity associated 
with diabetes mellitus since June 30, 2008. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from April 2004 through June 2008. The 
Statements of the Case (SOCs) explained the general criteria 
to establish a claim for entitlement to both service 
connection, and an increased disability rating. The VCAA 
notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to the September 2006 notice letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the VCAA notice correspondence was sent 
following to issuance of the rating decisions on appeal, and 
thus did not meet the standard for timely notice. However, 
the Veteran has had an opportunity to respond to the relevant 
VCAA notice in advance of the most recent July 2009 SSOC 
readjudicating the claims. There is no indication of any 
further available evidence or information to be associated 
with the record. The Veteran has therefore had the full 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment. The Veteran has also undergone 
VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).  The Veteran has provided several lay statements 
in support of the claims.                  He has not 
requested the opportunity to testify at a hearing. The record 
as it stands includes sufficient competent evidence to decide 
the claims addressed in the decision below. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims decided below have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate these claims on the merits. 

Background and Analysis

Service Connection for a Heart Disorder

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

A November 2003 VA examination pertained to evaluation of the 
heart.                    The Veteran denied any history of 
coronary artery disease but did indicate that he had 
congestive heart failure. He complained of pain radiating 
from the right arm to the right shoulder into the chest, 
associated with sweating, shortness of breath and 
palpitations. He denied any chest pain or chest pressure. 
Following a physical examination, the diagnosis was in part, 
high blood pressure, under mild control; diabetes; high 
cholesterol; history of congestive heart failure. The VA 
examiner commented that regarding congestive heart failure 
and heart disease, he was unsure whether this was due to 
diabetes, or long-term hypertension, as the Veteran was 
diagnosed with diabetes only 6 to 7 years previously. At the 
same time, patients with type 2 diabetes actually developed 
diabetes many years before the formal diagnosis, so it was 
difficult to determine what was responsible for heart 
disease,   as both hypertension and diabetes could 
contribute. 

A September 2004 VA examination indicated that there was a 
known diagnosis of valvular heart disease. The Veteran stated 
that he was diagnosed in 1998 as having congestive heart 
failure by his private physician. He complained that his 
heart would occasionally skip a beat, but he had never had 
the condition diagnosed or treated. He also complained of 
dyspnea on exertion and orthopnea. The diagnosis was edema 
with stasis changes; venous insufficiency; hypertension; and 
decreased exercise tolerance by history.

The report of a July 2009 VA general medical examination 
states that according to the Veteran he was diagnosed with an 
enlarged heart in 1998, around the same time that diabetes 
mellitus, type 2 was diagnosed. He stated he had at least 10 
episodes of congestive heart failure around that time for 
which he was still being treated with medication. Physical 
examination revealed elevated blood pressure readings.          
The heart had regular sinus rhythm, no murmur, no gallop, and 
no cardiac enlargement by palpation and percussion. The 
diagnosis was in part, congestive heart failure, which the VA 
examiner found was less likely as not secondary to diabetes. 
Rather, in the examiner's opinion, the congestive heart 
failure was secondary to the long-standing hypertension of 29 
years. 

Based upon the above, there is no competent and probative 
basis to establish service connection for a heart disorder as 
secondary to diabetes mellitus. Rather, the medical opinion 
set forth from the July 2009 VA examiner provides that 
congestive heart failure is attributable to long-standing 
hypertension, a nonservice-connected disorder. The examiner 
had the opportunity to review the Veteran's claims file in 
offering the requested determination, and clearly did not 
find the coincidence of congestive heart failure with initial 
diagnosis of diabetes to demonstrate a causal relationship 
between the two conditions. See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (indicating that access of examining 
physician to the veteran's claims file is a key factor in 
evaluating the probative value of a medical opinion); Boggs 
v. West, 11 Vet. App. 334, 340 (1998). The longstanding 
nature of the Veteran's hypertension, meanwhile, was 
considered a dispositive facture in describing its role in 
the onset of congestive heart failure. 

The Board is aware that an earlier opinion from a November 
2003 VA examiner suggested that congestive heart failure and 
heart disease might be linked to diabetes, but this assertion 
was offered only in the more general context of the inability 
to provide any determinative opinion on the matter of 
etiology of a heart disorder.       In so doing, the examiner 
likewise noted hypertension as another likely contributing 
factor. Essentially, the November 2003 examiner was unable to 
provide any opinion on causation absent resort to 
speculation, which cannot provide plausible support to the 
instant claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Accordingly, the most persuasive medical evidence weighs 
against finding an association between the Veteran's claimed 
heart disorder and his service-connected diabetes mellitus. 
The claim for service connection for a heart disorder must 
therefore be denied. As the preponderance of the evidence is 
unfavorable on this claim, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b);        38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.



A.	Diabetes Mellitus

The Veteran's diabetes mellitus has been evaluated as 10 
percent disabling from May 13, 2002 to June 29, 2004, and at 
20 percent since June 30, 2004.

Under Diagnostic Code 7913, a 10 percent rating for diabetes 
mellitus is warranted when the condition is manageable by 
restricted diet only. A 20 percent rating is warranted for 
diabetes mellitus when requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet. A 40 percent 
rating is warranted when it requires insulin, restricted 
diet, and regulation of activities. A 60 percent rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. A maximum 100 percent rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to that criteria provides that compensable 
complications of diabetes mellitus are to be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are to be considered part of the diabetic 
process under Diagnostic Code 7913. 

Also, for purpose of applying Diagnostic Code 7913, medical 
evidence is required to show that occupational and 
recreational activities have been restricted. Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).



1.	May 13, 2002 to June 29, 2004

The records of VA outpatient treatment include a June 2002 
report indicating an assessment in part of diabetes mellitus 
type 2, controlled by diet. A March 2004 record sets forth a 
similar assessment. An accompanying list of the Veteran's 
medications did not include mention of insulin, or other 
prescription drug with a stated indication for use in 
controlling diabetes. An April 2004 clinical pharmacy report 
indicates that adding medication was being considered for 
control of elevated blood glucose. The record does not show 
the administration of insulin in any form until late-June 
2004.

There are no VA examination reports from this time period 
which provide any more detailed account of the symptomatology 
attributable to diabetes mellitus. However, the report of a 
November 2003 examination of the heart does observe that the 
Veteran was not then monitoring his blood sugar, and did not 
take any medications for his diabetes. 

Based upon the above, it may be concluded that for the time 
period of May 13, 2002 through June 29, 2004 the Veteran's 
diabetes mellitus was manageable by restricted diet entirely. 
Under the applicable rating criteria, this warrants a 10 
percent evaluation. 38 C.F.R. § 4.119, Diagnostic Code 7913. 
Thus, the requirements for an increased disability rating are 
not met. 

2.	June 30, 2004 to the Present

The Veteran underwent a September 2004 VA examination of the 
endocrine system which indicated treatment with oral 
medications including glyburide and metformin. There was no 
consistent use of insulin at that point. Blood sugars ranged 
in the 200s usually. There was frequent fatigability and 
complaints of frequent polyuria and polydipsia. The Veteran 
did not have frequent hypoglycemic reactions and had never 
been hospitalized for his diabetes and ketoacidosis. He 
complained of frequent blurry vision, although he did have 
the diagnosis of glaucoma. He described frequent numbness in 
his legs from the hips down bilaterally. Diabetes had 
affected his lifestyle in that he had a hard time working due 
to inability to stand for long periods from swelling and pain 
in his legs. The diagnosis was diabetes mellitus, type 2, 
marginal control. There was obvious evidence of peripheral 
neuropathy. There was no evidence of nephropathy.

On an April 2009 VA examination, the Veteran denied any 
history of ketoacidosis or hypoglycemic episodes. He 
indicated having been on a restricted diet of low 
carbohydrates. He stated that his weight had generally been 
stable. He described visiting a diabetic care provider about 
every three months. The Veteran denied any complications with 
retinopathy, stroke, nephropathy, peripheral vascular 
disease, or bladder and bowel impairment. He stated that 
diabetes affected his activities of daily living because of 
the lack of energy and inability to walk due to his 
peripheral neuropathy. The diagnosis was diabetes mellitus 
type 2 with complications of peripheral neuropathy with mild 
motor impairment, and erectile dysfunction. There were no 
complications of retinopathy, cerebrovascular disease, 
coronary artery disease, nephropathy, peripheral vascular 
disease, or skin issues.

On a VA general examination in July 2009, the Veteran 
indicated taking metformin and insulin on a continuous basis. 
He gave a history of ketoacidosis around 2 to 3 years ago 
when his blood sugar was severely elevated, but none since 
then. There was no history of hypoglycemic episodes. He 
claims to follow a restricted diet, and weight had remained 
stable. He visited a diabetic care provider every 2 to 3 
months. The diagnosis was, in part, diabetes mellitus type 2 
without retinopathy, nephropathy or peripheral vascular 
disease.

The objective criteria for a higher rating than 20 percent 
for diabetes mellitus    since June 30, 2004 are not met. Per 
Diagnostic Code 7913, the evidence must demonstrate 
regulation of activities, in addition to insulin use and 
restricted diet,     to warrant the next higher rating of 40 
percent. The VA examination findings repeatedly do not show 
that this is the case. While the Veteran had some functional 
limitations from swelling and pain in his legs attributable 
to diabetic neuropathy, there nonetheless was no prescribed 
regulation of activities mentioned. As of the September 2004 
VA examination, treatment measures involved a restricted diet 
and oral medication, but without reference to limitation upon 
physical activities.            The Veteran has not alleged 
at any point either that this is a component of his treatment 
regimen. Consequently, the criteria for assignment of a 40 
percent rating for diabetes mellitus have not been met. 

It further warrants mention that the next higher evaluation 
of 60 percent likewise necessitates that the evidence show 
regulation of activities due to diabetes, and therefore 
itself also would not be met. The Veteran's diabetes has not 
met the additional component of the criteria for a 60 percent 
rating of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month outpatient visits. Thus, 
comprehensive consideration of the criteria to establish any 
higher rating for diabetes mellitus does not correspond to 
assignment of such an increased evaluation. 


B.	Peripheral Neuropathy of the Lower Extremities

The condition of peripheral neuropathy in each of the lower 
extremities is evaluated as 10 percent disabling from 
November 4, 2003 to June 29, 2008, and 20 percent disabling 
since then, under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
pertaining to impairment of the sciatic nerve. 

Under Diagnostic Code 8520, a maximum 80 percent evaluation 
is assignable for complete paralysis to this nerve group, 
where the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost. Further evaluations may be 
assigned for incomplete paralysis of this nerve group, when 
severe in degree, with marked muscular atrophy, warranting a 
60 percent rating; moderately severe, warranting a 40 percent 
rating; moderate, a 20 percent rating; and mild, a 10 percent 
rating.

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree. 
 
The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

On a September 2004 VA examination of the peripheral nerves, 
the Veteran complained of having no feeling in the feet and 
lower extremities for the prior three months. On neurological 
examination the Veteran had normal mentation, gait, cranial 
nerves and strength. Deep tendon reflexes were all present 
and symmetrical. He had glove-and-stocking type of sensory 
loss. There was a substantial amount of proprioceptive 
sensory loss in both feet. The Veteran could not do tandem 
walking. The impression was diabetic peripheral neuropathy 
with early pseudotabes. 

The summary of an August 2008 VA medical examination showed 
complaints of sensory loss in both lower extremities. The 
Veteran reported no sensation below the knees, left worse 
than right causing the inability to stand with frequent 
falls. Physical examination revealed absent sensory 
perception from the knee down of both lower extremities with 
absent ankle jerks and 2+ knee jerks. The diagnosis was 
polyneuropathy affecting the sciatic and sural nerves in both 
lower extremities in a moderately severe intensity impairing 
gait, stability and navigational capability.

The report of a July 2009 VA general medical examination 
reflects that peripheral neuropathy was characterized by 
numbness and tingling of both lower extremities and feet. 
Paresthesias in both upper extremities was first noted two 
years previously, and got progressively worse, especially at 
night, wherein numbness was pronounced in both arms. 
Objective examination revealed motor strength of 3/5 in the 
bilateral upper and lower extremities. Sensory exam was 3/5 
in the upper extremities, and 0/5 in the lower extremities. 
The VA examiner identified as a complication of the Veteran's 
diabetes mellitus, severe sensory neuropathy and mild motor 
neuropathy in both lower extremities.

On a July 2009 VA neurologic examination, the Veteran 
reported that several years ago he began to notice the subtle 
onset of loss of sensation in the bottoms of both feet, which 
evolved into a burning and stinging sensation which had 
radiated up his legs to his knees. He reported that his feet 
were now essentially without sensation. In the upper 
extremities, he reported that he had numbness and tingling in 
the fingers of both hands, mostly at night. He did not 
complain of loss of strength.     The distribution of his 
complaints would include the median and ulnar nerves in the 
upper extremities, and the sciatic and sural nerves in both 
lower extremities. 

Physical examination demonstrated that the right upper 
extremity had minimal impairment in monofilament light touch 
and vibratory sense in the fingers. Tendon reflexes were 2+. 
There was no muscle atrophy or weakness. In the left upper 
extremity, there was similar sensory impairment and no other 
abnormality. In the right lower extremity, there was moderate 
edema below the knee. The Veteran reported that he had no 
perception of monofilament light touch or vibration in the 
foot and the leg up to the knee. Ankle and knee jerk were 2+. 
In the left lower extremity, findings were the same.

The diagnosis was of a profound sensory impairment in the 
distribution of sciatic and sural nerves in both lower 
extremities. According to the examiner, this would impair the 
Veteran's ability to ambulate in dark places and was part of 
the requirement for him to use a walking cane to help 
maintain balance. There was no foot drop present. The right 
foot did not dangle nor was it weak or otherwise impaired. 

The preceding demonstrates sufficient impairment in the 
function of the sciatic nerve along the bilateral lower 
extremities to warrant assignment of a 40 percent rating for 
each lower extremity neurological disorder, for moderately 
severe impairment, under Diagnostic Code 8520. The August 
2008 VA examination documented a polyneuropathy of moderately 
severe intensity impairing gait and stability. As of the July 
2009 VA medical examinations referenced above, the Veteran 
retained 3/5 motor strength in the bilateral lower 
extremities when considering his diabetic neuropathy. 
However, sensory exam was at the level of 0/5. On general 
medical examination, the diagnosis was "severe" sensory 
neuropathy and "mild" motor neuropathy in both lower 
extremities. The VA neurological examination showed 
substantially consistent findings. This examination resulted 
in diagnosis of profound sensory impairment in the sciatic 
and sural nerve distributions, which limited the ability to 
ambulate properly. The depiction of service-connected 
disability provided is of moderately-severe disability, 
primarily involving loss of sensory function. While a greater 
amount of muscular function was retained, the overall degree 
of bilateral lower extremity neuropathy has clearly become 
exacerbated based upon the above. 

The categorization of moderately-severe disability thus 
applies in describing neuropathy as affecting both right and 
left lower extremities, and an increase to     40 percent is 
warranted for each lower extremity, effective from July 30, 
2008. As to the preceding time period, absent substantial 
indication of neurological symptomatology any worse than that 
already noted, including as primarily set forth on the 
September 2004 VA examination, the existing disability 
ratings should remain in effect of 10 percent for each lower 
extremity from November 4, 2003 to June 29, 2008. The 
increase to 40 percent from July 30, 2008, represents an 
additional staged rating per the Fenderson decision, based 
upon changes in the severity of a disability since the 
effective date of service connection. 

C.	Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected diabetes and peripheral neuropathy of the lower 
extremities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. In particular, 
a July 2009 VA general medical examination observed that the 
Veteran's medical condition should not affect or preclude a 
sedentary occupation, and moreover did not affect all 
activities of daily living. The Veteran's service-connected 
disorders also have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is denying the claim 
for increased rating for diabetes mellitus, and granting 
higher ratings for peripheral neuropathy of the lower 
extremities effective from June 30, 2008. To the extent any 
further increase in compensation is sought, the preponderance 
of the evidence is unfavorable, and hence the benefit-of-the-
doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b);  38 
C.F.R. § 4.3. 


ORDER

Service connection for a heart disorder (congestive heart 
failure), as secondary to service-connected diabetes 
mellitus, is denied.

A higher disability rating for diabetes mellitus, initially 
evaluated at 10 percent from May 13, 2002 to June 29, 2004, 
and at 20 percent since June 30, 2004, is denied.

A higher initial rating than 10 percent for peripheral 
neuropathy of the right lower extremity associated with 
diabetes mellitus from November 4, 2003 to June 29, 2008 is 
denied.

A 40 percent rating for peripheral neuropathy of the right 
lower extremity is granted effective June 30, 2008, subject 
to the law and regulations governing the payment of VA 
compensation benefits.  

A higher initial rating than 10 percent for peripheral 
neuropathy of the left lower extremity associated with 
diabetes mellitus from November 4, 2003 to June 29, 2008 is 
denied.

A 40 percent rating for peripheral neuropathy of the left 
lower extremity is granted effective June 30, 2008, subject 
to the law and regulations governing the payment of VA 
compensation benefits.  


REMAND

PTSD

The Board is remanding the claim for service connection for 
PTSD for purpose of comprehensive notification of how to 
substantiate this claim. 

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2009). 

The Veteran's service personnel records indicate service in 
Korea between December 1967 and December 1968 first in the 
capacity of a radio telegraph operator, and then as an 
automatic rifleman. His unit of assignment was Company B 2d 
Battalion 23rd Infantry 2d Infantry Division. This unit is 
among those listed as having been stationed along the 
Demilitarized Zone (DMZ) in Korea. 

From June 1969 to July 1970 the Veteran had service with the 
U.S. Army in Europe as a heavy vehicle driver. His unit of 
assignment was the Headquarters and Headquarters Company 
(HHC) 15th Ordnance Battalion. 

The Veteran has described several stressful experiences from 
service in support of his claim. He alleges that while 
stationed along the DMZ there were loudspeakers from North 
Korea urging his unit to cross over, and threatening them 
with the possibility of grenade fire. He describes witnessing 
several firefights while positioned along the DMZ, and 
observing artillery fire near where he was stationed. The 
Veteran next describes an incident in which one individual 
was killed and another wounded by a grenade explosion in 
front of an orderly room. Another described incident is that 
7 individuals were killed in a foxhole before the Veteran 
arrived, and he was assigned as one of the replacements. In 
addition, the Veteran contends that in 1969 on arrival at his 
platoon in Germany a Vietnam veteran with psychiatric 
problems held a knife to his throat.

The Board's August 2006 remand directed that the Veteran be 
afforded the opportunity to provide additional information 
pertaining to his claimed stressors. Following receipt of 
such information, the RO was to then take appropriate 
measures to attempt to independently corroborate the 
described incidents.

The Veteran completed a PTSD questionnaire form on which he 
again addressed the incident in which while in Germany 
another soldier jumped from behind a door and held a knife at 
the Veteran's throat. According to the Veteran, other 
soldiers talked this individual into pulling away the knife 
from him and the Veteran was left unharmed. The date the 
incident occurred was stated as July 1969.

The RO then contacted the United States Armed Services Center 
for Unit Records Research (CURR), the appropriate unit 
records depository and research agency at that time to 
attempt to verify the claimed incidents. In response to an 
inquiry regarding incidents while the Veteran was in Korea, 
CURR indicted that it did not maintain 1968 morning reports 
for the Veteran's unit. The unit history records stated that 
in April 1968 Company A engaged a North Korean element 
resulting in 1 U.S. wounded in action and 4 North Korean 
agents wounded in action. A second CURR response regarding 
the incident in which a soldier placed a knife to the 
Veteran's throat, stated that there may be a criminal 
investigation report filed on this incident, and recommended 
contacting the U.S. Army Crime Records Center. 

In response to an RO inquiry in April 2009 the U.S. Army 
Crime Records Center indicated that there was no record on 
file of the incident identified in which an individual had 
physically assaulted the Veteran. 

While there is on file a July 2009 VA examiner's diagnosis of 
PTSD, service connection for PTSD further requires a linkage 
between a clinical diagnosis of PTSD and a verified stressor. 
38 C.F.R. § 3.304(f). There is as of yet no verified 
stressor. 

The claimed stressor pertaining to which the Veteran has 
offered the most background information is that while in 
Germany in July 1968 another individual threatened him with a 
knife. The incident thus far is not documented in service 
records, or otherwise corroborated. Still, there are specific 
notice requirements that apply in instances where a claim for 
service connection for PTSD is premised upon an alleged 
personal assault. 

Under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is premised 
upon an in-service personal assault, the in-service stressor 
requirement may be substantiated from alternative sources. 
These include records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
physicians, and other sources. Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources. 38 C.F.R. § 
3.304(f)(3)).            A remand is necessary so that the 
Veteran may be advised of these provisions.          See 
Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006).

Peripheral neuropathy, upper extremities

Also remanded are the matters of increased ratings for 
peripheral neuropathy of the right and left upper extremities 
to obtain all relevant documentation of evaluation for these 
service-connected disorders, to include an August 2008 VA 
medical examination report.

Peripheral neuropathy of the right and left upper extremities 
associated with diabetes mellitus, have each been evaluated 
as noncompensable from November 4, 2003 to March 20, 2008, at 
20 percent from March 21, 2008 to June 29, 2008, and at 40 
percent since June 30, 2008.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8513, mild, 
moderate, and severe incomplete paralysis of all radicular 
groups provides for 20, 40, and 70 percent ratings, 
respectively, for the major upper extremity, and 20, 30, and 
60 percent ratings, respectively, for the left major 
extremity. The complete paralysis of all radicular groups of 
the major and minor upper extremities warrants 90 and               
80 percent ratings, respectively.

There is indication from the record that the Veteran 
underwent an August 14, 2008 VA examination at the VA Medical 
Center (VAMC) in Columbia, South Carolina, that comprised in 
part a neurological evaluation of the upper extremities. The 
actual examination report is not on file. A summary of 
examination findings is encapsulated within an October 2008 
RO rating decision, which awarded increased ratings of 40 and 
30 percent for right and left upper extremity neuropathy, 
respectively, both effective June 30, 2008. However, the 
Board will not rely upon this summary report alone where 
there is the potential that no further benefits may be 
awarded in so doing. Consequently, these claims are being 
remanded to obtain the complete copy of the August 2008 VA 
medical examination, and associate this documentation with 
the record. See 38 C.F.R. § 3.159(c)(2) (VA will undertake 
reasonable efforts to obtain relevant records in the custody 
of a Federal department or agency).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should send the veteran 
additional correspondence providing 
notification of the provisions of 38 
C.F.R. § 3.304(f)(3) pertaining to the 
alternative sources of evidence which may 
be used to substantiate the occurrence of 
an in-service personal assault, in support 
of a claim for service connection for 
PTSD. Also inform the Veteran of the 
opportunity to provide further evidence or 
information that pertains to the process 
of stressor verification.

2.	The RO should contact the Columbia, 
South Carolina VA Medical Center and 
request a copy of the Veteran's August 14, 
2008 VA Compensation and Pension 
examination report. All documentation 
received should be associated with the 
claims file.

3.	The RO should then review the claims 
file. If any directives specified in this 
remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for PTSD, and increased ratings 
for peripheral neuropathy of the right and 
left upper extremities based upon all 
additional evidence received. If the 
benefits sought are not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before  
the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


